Exhibit 10.19

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of November 18,
2003 is entered into by and among eUniverse, Inc., a Delaware corporation, (the
“Company”), and the persons purchasing Common Stock (the “Investors”) pursuant
to that certain Common Stock Purchase Agreement of even date herewith (the
“Purchase Agreement”), with reference to the following facts:

 

RECITALS

 

WHEREAS, pursuant to the Purchase Agreement, the Investors are purchasing Shares
of the Company;

 

WHEREAS, to induce the Investors to enter into the Purchase Agreement, the
Company has agreed to grant to those Investors certain rights regarding
registration of the Shares, as set forth in this Agreement.

 

WHEREAS, all capitalized terms used but not defined in this Agreement have the
meanings ascribed to such terms in the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Parties agree as follows:

 

AGREEMENT

 

1. Definitions. A glossary of the definitions of the capitalized terms used in
this Agreement is set forth in Appendix A which is attached hereto and
incorporated herein by this reference.

 

2. Registrations.

 

(a) Piggyback Rights. Whenever the Company proposes to register any of its
common equity securities under the Act (other than a registration statement on
Form S-8 or on Form S-4 or any similar successor forms thereto), whether for its
own account or for the account of one or more stockholders of the Company, and
the registration form to be used may be used for any registration of the Shares
(a “Piggyback Registration”), the Company shall give prompt written notice (in
any event within 10 business days after its receipt of notice of any exercise of
other demand registration rights) to all Investors of its intention to effect
such a registration and, subject to Sections 3(b) and 3(c), shall include in
such registration all Shares with respect to which the Company has received
written requests for inclusion therein within 15 days after the receipt of the
Company’s notice. The Company may postpone or withdraw the filing or the
effectiveness of a Piggyback Registration at any time in its sole discretion.

 

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering and/or that the number of Shares proposed to
be included in any such registration would adversely affect the price per share
of the Company’s equity securities to be sold in such offering, the Company
shall include in such registration (i) first, the securities the Company
proposes to sell, and (ii) second, the Shares requested to be included therein
by the Investors and other securities requested to be included in such
registration pro rata among all the holders of such securities on the basis of
the number of shares requested to be registered by such holders or as such
holders may otherwise agree.

 

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of a holder of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering and/or that
the number of Shares proposed to be included in any such

 

1



--------------------------------------------------------------------------------

registration would adversely affect the price per share of the Company’s equity
securities to be sold in such offering, the Company shall include in such
registration (i) first, the securities the Company proposes to sell, and (ii)
second the Shares requested to be included therein by the Investors and other
securities requested to be included in such registration pro rata among all the
holders of such securities on the basis of the number of shares requested to be
registered by such holders or as such holders may otherwise agree.

 

(d) Selection of Underwriters. If any Piggyback Registration is an underwritten
primary offering, the Company shall have the right to select the managing
underwriter or underwriters to administer any such offering.

 

(e) Termination of Registration Rights. The rights of the Investors hereunder
shall terminate with respect to each Investor at such time as such Investor
holds Shares constituting less than two percent (2%) of the outstanding stock of
the Company and such Shares may be sold by such Investor under Rule 144
promulgated under the Act during any 90 day period.

 

3. Underwriting. With respect to any registration under this Agreement involving
an underwriting (which shall be at the sole discretion of the Company), the
right of the Investors to registration hereunder shall be conditioned upon its
participation in such underwriting, and the inclusion of all of the Shares in
the underwriting to the extent provided herein. The Investors shall (together
with the Company and any other security holder distributing securities through
such underwriting) enter into an underwriting agreement with the representative
of the underwriter or underwriters selected for underwriting by the Company,
containing customary (x) terms of offer and sale of the securities, payment
provisions, underwriting discounts and commissions; and (y) representations,
warranties, covenants and indemnities. Notwithstanding any other provision
hereof, if the representative of the underwriter determines that marketing
factors require a “lock-up period,” the Investors agree not to transfer any of
their Shares (other than pursuant to the Registration Statement for such
offering) during the ten (10) day period prior to the effective date of the
Registration Statement and for such additional period as may be required by the
underwriters, up to ninety (90) days after the effectiveness of the Registration
Statement. If the Investors disapprove of the terms of any such underwriting,
they will be forced to withdraw therefrom by written notice to the Company and
the underwriter. Any Shares or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such registration.

 

4. Expenses of Registration. The Registration Expenses of the Company shall be
borne by the Company, and the registration expenses of each Investor, including
each Investor’s attorney’s fees, shall be borne by each Investor. All Selling
Expenses shall be borne by the Investors.

 

5. Indemnification. To the extent permitted by law, each Investor (severally and
not jointly) will, if Shares held by them are included in the securities as to
which registration, qualification or compliance is being effected, indemnify the
Company, each of its directors, officers, agents and representatives and each
underwriter, if any, and each person controlling the Company or such
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any such Registration
Statement, prospectus, offering circular or other document made by such
Investor, or any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements by such
Investor (severally and not jointly) therein not misleading, and will reimburse
the Company and such directors, officers, agents, representatives, underwriters
or control persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Investor and stated to be specifically for use
therein; provided, however, that the obligations of each Investor hereunder
shall be limited to an amount equal to the proceeds to such Investor of
securities sold in the registration.

 

The indemnification obligations of the Investors under this Section 5 shall
survive the termination of this Agreement or the completion of any offering of
Shares in a Registration Statement under this Agreement or otherwise.

 

6. Assignment. Subject to applicable state and federal securities laws and
regulations, the rights under this Agreement may be assigned by the Investors in
the event of a lawful transfer or sale by the Investor to a

 

2



--------------------------------------------------------------------------------

new shareholder, provided such new shareholder enters into an agreement to be
bound by the terms of this Agreement.

 

7. Miscellaneous.

 

(a) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

 

(b) Entire Agreement. This Agreement and the other writings and agreements
referred to in this Agreement or delivered pursuant to this Agreement contain
the entire understanding of the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings among the parties
with respect thereto, including without limitation those certain Common Stock
Purchase Agreements and Registration Rights Agreements executed by Purchasers on
or about October 16, 2003 (collectively, the “Former Agreements”). The Former
Agreements are hereby terminated and superseded in their entirety by this
Agreement and the Purchase Agreement entered into in connection herewith and any
claims arising thereunder or in connection therewith are hereby waived and
released.

 

(c) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

(d) Headings. The section headings contained in this agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the laws of any jurisdiction other than the State of California. Any action
brought concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of California or in the federal courts located
in the state of California. The individuals executing this Agreement on behalf
of the Company agree to submit to the jurisdiction of such courts and waive
trial by jury. The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs. In the event that any provision
of this Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Agreement. The headings in this Agreement are for
purposes of reference only, and shall not limit or otherwise affect any of the
terms hereof. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision. The
Company acknowledges that legal counsel participated in the preparation of this
Agreement and, therefore, stipulates that the rule of construction that
ambiguities are to be resolved against the drafting party shall not be applied
in the interpretation of this Agreement to favor any party against the other
party.

 

(f) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Company and
Investors owning two-thirds of the Shares. No waiver by any Party or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence. No waiver shall be deemed effective unless such waiver is in writing
and signed by the party whose rights are being waived.

 

(g) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

(h) Construction. Each Investor acknowledges and agrees that this Agreement was
prepared solely by the Company on its own behalf, and that each Investor has
availed, or had the opportunity to avail,

 

3



--------------------------------------------------------------------------------

him/her/itself of the advice of legal counsel in respect hereof. Notwithstanding
the foregoing, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any of the provisions of this Agreement.
Any reference to any federal, state, local, or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. The word “including” shall mean including
without limitation. The Parties intend that each representation, warranty, and
covenant contained herein shall have independent significance. If any Party has
breached any representation, warranty, or covenant contained herein in any
respect, the fact that there exists another representation, warranty, or
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the Party has not breached shall not detract from or
mitigate the fact that the Party is in breach of the first representation,
warranty, or covenant.

 

(i) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

EUNIVERSE, INC.,

a Delaware corporation

 

By:                                         
                                           

 

Title:                                         
                                       

 

 

 

INVESTORS:

 

By:                                         
                                           

 

Title:                                         
                                       

 

 

4



--------------------------------------------------------------------------------

APPENDIX A

 

“Act” shall mean the Securities Act of 1933, as amended.

 

“Agreement” shall have the meaning set forth in the preface.

 

“Closing” shall have the meaning set forth in Section 2.1 of the Purchase
Agreement.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Act.

 

“Company” shall have the meaning set forth in the preface.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Investors” shall mean the Persons identified in the preface, and any subsequent
holder of Shares pursuant to Section 6.

 

“Person” shall mean an individual, a partnership, a corporation, an association,
a joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).

 

“Purchase Agreement” shall have the meaning set forth in the preface.

 

The terms “register”, “registered”, and “registration” refer to a registration
effected by preparing and filing a Registration Statement in compliance with the
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such Registration Statement.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
connection with a registration under Section 2 hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company, which shall
be paid in any event by the Company).

 

“Registration Statement” shall mean a Registration Statement filed by the
Company with the Commission for a public offering and sale of the Company’s
securities (other than a Registration Statement on Form S-8, Form S-4, or
successor forms, or any Registration Statement covering only securities proposed
to be issued in exchange for securities or assets of another corporation).

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities.

 

“Shares” shall mean the shares of the Company’s Common Stock purchased by
Investors pursuant to the Purchase Agreement.

 